Case 7:19-mj-11356-UA Document 43 Filed 08/16/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, °
Plaintiff, SCHEDULING ORDER
-against- 19 MJ 11356
PATRICK EDWIN GORYCHKA,
Defendant.
x

 

The Court has scheduled an arraignment for August 19, 2021 at 4:30 p.m. before
Magistrate Judge J udith C. McCarthy using the Cisco Webex platform. Counsel will be provided
with a link to connect to the conference via video.

Members of the press and public may call 855-244-8681 and enter access code 180 852
1931 to listen to the proceeding, but will not be permitted to speak during the conference.
Persons granted remote access to proceedings are reminded of the general prohibition against
photographing, recording, and rebroadcasting of court proceedings. See Local Civil Rule 1.8.
Violation of these prohibitions may result in sanctions, including removal of court issued media
credentials, restricted entry to future hearings, denial of entry to future hearings, or any other
sanctions deemed necessary by the Court.

Counsel should be sure to consult the Court's Emergency Individual Rules and Practices,
available on the Court's website, and comply with the rules regarding conferences.

Dated: August 16, 2021
White Plains, New York

SO ORDERED:

CQntudein © ty * Carta
JUDITH C. McCARTHY
United States Magistrate Judge

 

 
